Franklin County, No. 88AP-212. This cause is pending before the court on a filing of a motion for an order directing the Court of Appeals for Franklin County to certify its record and as an appeal as of right from said court. Upon consideration of appellant’s motion for an injunction which prohibits his removal from the Cuyahoga County Board of Elections pending appeal, IT IS ORDERED by the court that said motion be, and the same is hereby, granted, effective January 6, 1989.
Holmes and Resnick, JJ., dissent.